DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

		Claim 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.

	The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
		Claims 1-14 are directed to a method.
	Claims 15-19 are directed to a computing device.
	Claims 20 is directed to a non-transitory machine-readable medium.
	
	Therefore, claims 1-20 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
		The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

	As per claims 1, 15, and 20, similarly recite the limitation “identifying a plurality of temporally related atomic events from temporal data trajectories of a multivariate dataset according to a definition of an atomic event predicate;” This limitation is equivalent to a person make a judgment based on observation which would identify a event out a plurality of events. The judgment can have pre-determined criteria to be observe such as for example a definition of the event. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claims 1, 15, and 20, similarly recite the limitation “performing an action selected from a predetermined list associated with the composite event.” This limitation is equivalent to a person make a judgment based on observation which would select an action out a plurality of events. The plurality of actions can also be prior listed and have association with other events. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	 Dependent claims 2-14, and 16-19 further elaborate upon the recited abstract ideas in claims 1, and 15.
	Accordingly, claims 1-20 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
	The claims recite the following additional limitations:
		As per claims 1, 8, and 15 the claims similarly recite the additional limitations of 
	“discovering by machine learning at least one composite event having a durational event structure of at least some of the plurality of the temporally related atomic events;” Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering. This is simple using machine learning concepts to collect/discover information. This does not provide integration into a practical application.
	
	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
		Dependent claims 2-14, and 16-19 further elaborate upon the recited abstract ideas in claims 1, and 15 but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.

	Therefore, claims 1-20 do not integrate the recited abstract ideas into a practical application.
	
Step 2B: Claim provides an Inventive Concept?
	When considered individually or in combination, the additional limitations/elements of claims 1-20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations/elements do not integrate the abstract idea into a practical application. 	The additional limitations/elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	Further, the additional limitations/elements of “discovering …;” where the discovering is merely transmitting data over a network to discover a specific data. The discovered received data is a mere result of the transmitting data over a network. The “discovering …;” is claimed similarly claimed in claims 1, 15, and 20 are an example of simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP § 2106.05(d).II) as “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”. Specifically, the additional limitation is an example of receiving or transmitting data over a network.
		Further, the additional limitations/elements of “a processor, a memory, a non-transitory machine-readable medium, a computer readable program code, a computer device” which is a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.
		In conclusions from above for the elements reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. Looking at the limitations in combination and the claims as a whole does not change this conclusion and the claim is ineligible.
	Therefore, the additional limitations of claims 1-20 do not amount to significantly more than the judicial exception.
	Thus, claims 1-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
	Therefore, the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-4, 13, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Guo et al. (CN 102790981 A) in view of Wang et al. (US 20180314689 A1).

	As per claim 1, Guo teaches a computer-implemented method of discovering a composite durational event structure through temporal logic, the method comprising (Guo, par. [0004]-[0007], [0012]-[0013], “a real-time alerting method in spatio-temporal dynamics mode of sensor network” and “… the combination of temporal and logic relation and compound event is an atomic event.” Where the combination of temporal and logic relation is interpreted as the temporal logic. The compound event is interpreted as the composite durational event structure that is discovery by the (ECA) rule of Event-Condition-Action in event processing. The events are real-time events therefore the duration of the event structure is in the real-time that the event occurs): 
	identifying a plurality of temporally related atomic events from temporal data trajectories of a multivariate dataset according to a definition of an atomic event predicate (Guo, par. [0030]-[0033], “obtains of a plurality of atomic events” Wherein to obtains the plurality of atomic events is inherent to first identifying the plurality of atomic events. The plurality of atomic events is interpreted as the plurality of temporally related atomic events. The plurality of atomic events is obtained/identified from a domain knowledge definition characteristic based on the atomic event of ECA (Event-condition-action) rule which herein is interpreted as the temporal data trajectories of the multivariate dataset according to the definition of an atomic event predicate. Wherein the multivariate dataset can be for example the data samples described in par. [0030]-[0031], and the definition of the atomic event predicate can be an event schema rule base as describe in par. [0031]); 
	performing an action selected from a predetermined list associated with the composite event (Guo, par. [0036]-[0037], “Step S7, the judged result that upward goes on foot are that true time triggers Realtime Alerts, carry out corresponding notifying operation, provide animation and auditory tone cues” Wherein the judged result is interpreted as the performing the action. The Realtime Alerts are alerts that is inherent to be in a predetermined list associated with the composite event. Further, “The result who reports to the police is that the user is configurable, thereby makes the Realtime Alerts process flexible, and the visual form that the user according to the type configuration of reporting to the police comprises the ejection alert box, triggers the warning processing events, sends message etc. to the user.” Where the ejection alert box, triggers the warning processing events, sends message etc. are all types of Realtime Alerts predestined that can be trigger to be sent to the user).
However, it is noted that the prior art of Guo does not explicitly teach “discovering by machine learning at least one composite event having a durational event structure of at least some of the plurality of the temporally related atomic events;”
On the other hand, in the same field of endeavor, Wang teaches discovering by machine learning at least one composite event having a durational event structure of at least some of the plurality of the temporally related atomic events (Wang, fig. 1, 19, par. [0259], [0265], [0267], “a simple event can be characterized by a small number of atomic events and/or other detected elements, such as scenes, actors (e.g., people or other living things), objects, audio, and/or text. Atomic events tend to be temporally localized and can be associated with a short description.” Where detected elements are interpreted as to discovering by machine learning at least one composite event having a durational event structure of at least some of the plurality of the temporally related atomic events. Where the scenes, actors (e.g., people or other living things), objects, audio, and/or text are all interpreted as the least one composite event having the durational event structure of at least some of the plurality of the temporally related atomic events. Further, par. [0260], [0263], “As an example, a “wedding ceremony” may consist of various atomic actions such as “hugging” and “kissing,” which may occur together or at different times during a video.” Where the different times during a video are interpreted as the durational event structure of at least some of the plurality of the temporally related atomic events);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang that teaches various systems, methods, and/or computer-program products, a multi-lingual device can be configured to receive verbal input into Guo that teaches a real-time warning method under a space-time dynamic mode of a sensor network. Additionally, this the ability to generate real-time alerts to a system.
The motivation for doing so would be to increasing the confidence value for the original text when new text is discovered affirming the original text (Wang par. [0014]). 

As per claim 2, Guo teaches wherein the performed action comprises notifying a designated entity from the list associated with the composite event (Guo, par. [0037], “In the notice of record warning, and trigger corresponding processing events, warning is handled timely, avoid disaster further.” Wherein an alert is sent to a police department. The police department is interpreted as the designated entity which is inherent to be associated with the composite event).  

As per claim 3, Wang teaches wherein the temporal data trajectories of the multivariate dataset from which the atomic events are identified by determining input trajectories comprising at least two variables measured numerically across a time interval (Wang, par. [0261]-[0262], “recognize simple and complex events based on lower-level features that have been detected in input images” Wherein recognize simple and complex events based on lower-level features that have been detected in input images is interpreted as the determining input trajectories. Further, par.  [0263], “Dynamic visual features include features that are computed over horizontal, vertical, and time (x-y-t) segments or windows of the input images.” Wherein the features that are computed over horizontal, vertical, and time (x-y-t) segments or windows of the input images is interpreted as the at least two variables measured numerically across a time interval. Where the time is inherent to be measured numerically. Time (x-y-t) are interpreted to be in interval. See par. [0303], “depending upon the time interval in which the sequence occurred (e.g., within the first few seconds or after several minutes).”).

As per claim 4, Guo teaches wherein the atomic event predicate is determined based on a domain-specific knowledge (Guo, par. [0031], “domain knowledge definition characteristic based on the atomic event of ECA (Event-condition-action) rule” Wherein the domain knowledge definition characteristic is interpreted as the domain-specific knowledge). 

	As per claim 13, Guo teaches further comprising: applying the discovered durational event structure of the at least one composite event by analyzing a real-time streaming data (Guo, par. [0028], a real-time warning method under a space-time dynamic mode of a sensor network. Where the method is inherent to streaming data); and 
	detecting an evolving progression of a particular composite event by detecting constituent atomic events and verifying the temporal relations among the atomic events (Guo, par. [0005], “obtained certain progress and achievement in Composite Events Detection and application facet at present.” Where the obtained certain progress is interpreted to be the detecting an evolving progression of a particular composite event by detecting constituent atomic events and verifying the temporal relations among the atomic events. Further, par. [0012], “Incident atomize two types of incident and compound events, atomic event are based on the incoming event that the environment of incident provides, and have the combination of temporal and logic relation and compound event is an atomic event.”).  

	As per claim 15, Guo teaches a computing device configured to discover a composite durational event structure through temporal logic, the computing device comprising (Guo, par. [0004]-[0007], [0012]-[0013], “a real-time alerting method in spatio-temporal dynamics mode of sensor network” and “… the combination of temporal and logic relation and compound event is an atomic event.” Where the combination of temporal and logic relation is interpreted as the temporal logic. The compound event is interpreted as the composite durational event structure that is discovery by the (ECA) rule of Event-Condition-Action in event processing. The events are real-time events therefore the duration of the event structure is in the real-time that the event occurs. Where the real-time alerting method is inherent to be implemented in a computing device):
	identifying a plurality of temporally related atomic events from temporal data trajectories of a multivariate dataset according to a definition of an atomic event predicate (Guo, par. [0030]-[0033], “obtains of a plurality of atomic events” Wherein to obtains the plurality of atomic events is inherent to first identifying the plurality of atomic events. The plurality of atomic events is interpreted as the plurality of temporally related atomic events. The plurality of atomic events is obtained/identified from a domain knowledge definition characteristic based on the atomic event of ECA (Event-condition-action) rule which herein is interpreted as the temporal data trajectories of the multivariate dataset according to the definition of an atomic event predicate. Wherein the multivariate dataset can be for example the data samples described in par. [0030]-[0031], and the definition of the atomic event predicate can be an event schema rule base as describe in par. [0031]);
	performing an action selected from a predetermined list associated with the composite event (Guo, par. [0036]-[0037], “Step S7, the judged result that upward goes on foot are that true time triggers Realtime Alerts, carry out corresponding notifying operation, provide animation and auditory tone cues” Wherein the judged result is interpreted as the performing the action. The Realtime Alerts are alerts that is inherent to be in a predetermined list associated with the composite event. Further, “The result who reports to the police is that the user is configurable, thereby makes the Realtime Alerts process flexible, and the visual form that the user according to the type configuration of reporting to the police comprises the ejection alert box, triggers the warning processing events, sends message etc. to the user.” Where the ejection alert box, triggers the warning processing events, sends message etc. are all types of Realtime Alerts predestined that can be trigger to be sent to the user).
However, it is noted that the prior art of Guo does not explicitly teach “a processor; a memory coupled to the processor, the memory storing instructions to cause the processor to perform acts comprising: discovering, by machine learning, at least one composite event having a durational event structure of at least some of the plurality of the temporally related atomic events;”
	On the other hand, in the same field of endeavor, Wang teaches a processor (Wang, par. [0129], “The backend systems 452 can include, for example, computing resources, such as processors, servers, storage disks, databases, and so on.”); 
	a memory coupled to the processor, the memory storing instructions to cause the processor to perform acts comprising (Wang, par. [0216], “The speaker-independent models 1617 can be stored, for example, in a database-type structure, including software modules stored in volatile memory and/or software modules embodied in non-volatile hardware storage systems.” Where the volatile memory is interpreted as the memory coupled to the processor. The software modules are interpreted to have instructions):
discovering, by machine learning, at least one composite event having a durational event structure of at least some of the plurality of the temporally related atomic events (Wang, fig. 1, 19, par. [0259], [0265], [0267], “a simple event can be characterized by a small number of atomic events and/or other detected elements, such as scenes, actors (e.g., people or other living things), objects, audio, and/or text. Atomic events tend to be temporally localized and can be associated with a short description.” Where detected elements are interpreted as to discovering by machine learning at least one composite event having a durational event structure of at least some of the plurality of the temporally related atomic events. Where the scenes, actors (e.g., people or other living things), objects, audio, and/or text are all interpreted as the least one composite event having the durational event structure of at least some of the plurality of the temporally related atomic events. Further, par. [0260], [0263], “As an example, a “wedding ceremony” may consist of various atomic actions such as “hugging” and “kissing,” which may occur together or at different times during a video.” Where the different times during a video are interpreted as the durational event structure of at least some of the plurality of the temporally related atomic events);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang that teaches various systems, methods, and/or computer-program products, a multi-lingual device can be configured to receive verbal input into Guo that teaches a real-time warning method under a space-time dynamic mode of a sensor network. Additionally, this the ability to generate real-time alerts to a system.
The motivation for doing so would be to increasing the confidence value for the original text when new text is discovered affirming the original text (Wang par. [0014]). 

	As per claim 20, Guo teaches when executed, causes a computer device to carry out a method of discovering a composite durational event structure through temporal logic, the method comprising (Guo, par. [0004]-[0007], [0012]-[0013], “a real-time alerting method in spatio-temporal dynamics mode of sensor network” and “… the combination of temporal and logic relation and compound event is an atomic event.” Where the combination of temporal and logic relation is interpreted as the temporal logic. The compound event is interpreted as the composite durational event structure that is discovery by the (ECA) rule of Event-Condition-Action in event processing. The events are real-time events therefore the duration of the event structure is in the real-time that the event occurs. Where the real-time alerting method is inherent to be implemented in a computing device): 
	identifying a plurality of temporally related atomic events from temporal data trajectories of a multivariate dataset according to a definition of an atomic event predicate (Guo, par. [0030]-[0033], “obtains of a plurality of atomic events” Wherein to obtains the plurality of atomic events is inherent to first identifying the plurality of atomic events. The plurality of atomic events is interpreted as the plurality of temporally related atomic events. The plurality of atomic events is obtained/identified from a domain knowledge definition characteristic based on the atomic event of ECA (Event-condition-action) rule which herein is interpreted as the temporal data trajectories of the multivariate dataset according to the definition of an atomic event predicate. Wherein the multivariate dataset can be for example the data samples described in par. [0030]-[0031], and the definition of the atomic event predicate can be an event schema rule base as describe in par. [0031]);
	performing an action selected from a predetermined list associated with the composite event (Guo, par. [0036]-[0037], “Step S7, the judged result that upward goes on foot are that true time triggers Realtime Alerts, carry out corresponding notifying operation, provide animation and auditory tone cues” Wherein the judged result is interpreted as the performing the action. The Realtime Alerts are alerts that is inherent to be in a predetermined list associated with the composite event. Further, “The result who reports to the police is that the user is configurable, thereby makes the Realtime Alerts process flexible, and the visual form that the user according to the type configuration of reporting to the police comprises the ejection alert box, triggers the warning processing events, sends message etc. to the user.” Where the ejection alert box, triggers the warning processing events, sends message etc. are all types of Realtime Alerts predestined that can be trigger to be sent to the user).
However, it is noted that the prior art of Guo does not explicitly teach “a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions; discovering, by machine learning, at least one composite event having a durational event structure of at least some of the plurality of the temporally related atomic events;”
On the other hand, in the same field of endeavor, Wang teaches a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that (Wang, par. [0537], “A computer-readable medium and computer-program products may have stored thereon code and/or machine-executable instructions that may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a class, or any combination of instructions, data structures, or program statements.” Wherein the computer-readable medium is interpreted as the non-transitory computer readable storage medium);
discovering, by machine learning, at least one composite event having a durational event structure of at least some of the plurality of the temporally related atomic events (Wang, fig. 1, 19, par. [0259], [0265], [0267], “a simple event can be characterized by a small number of atomic events and/or other detected elements, such as scenes, actors (e.g., people or other living things), objects, audio, and/or text. Atomic events tend to be temporally localized and can be associated with a short description.” Where detected elements are interpreted as to discovering by machine learning at least one composite event having a durational event structure of at least some of the plurality of the temporally related atomic events. Where the scenes, actors (e.g., people or other living things), objects, audio, and/or text are all interpreted as the least one composite event having the durational event structure of at least some of the plurality of the temporally related atomic events. Further, par. [0260], [0263], “As an example, a “wedding ceremony” may consist of various atomic actions such as “hugging” and “kissing,” which may occur together or at different times during a video.” Where the different times during a video are interpreted as the durational event structure of at least some of the plurality of the temporally related atomic events);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang that teaches various systems, methods, and/or computer-program products, a multi-lingual device can be configured to receive verbal input into Guo that teaches a real-time warning method under a space-time dynamic mode of a sensor network. Additionally, this the ability to generate real-time alerts to a system.
The motivation for doing so would be to increasing the confidence value for the original text when new text is discovered affirming the original text (Wang par. [0014]). 

6.	Claims 5-11, and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Guo et al. (CN 102790981 A) in view of Wang et al. (US 20180314689 A1) in further view of Johnstone et al. (US 20200275875 A1).
	
	As per claim 5, Guo and Wang teach all the limitations as discussed in claim 4 above.  
However, it is noted that the combination of the prior arts of Guo and Wang do not explicitly teach “wherein the multivariate data set comprises a video dataset, and the identifying of the temporally related atomic events further comprises: processing a raw timeseries data of the multivariate dataset; and identifying individual atomic events having a duration of a sub-interval of a time interval of the raw time series data.”
	On the other hand, in the same field of endeavor, Johnstone teaches wherein the multivariate data set comprises a video dataset, and the identifying of the temporally related atomic events further comprises: processing a raw timeseries data of the multivariate dataset (Johnstone, fig. 1, par. [0070], “detected user actions or activities, and/or other raw or derived timeseries data during the emotion event and stored in the emotion file.” Where the other raw or derived timeseries data is interpreted to being processed. The other raw or derived timeseries data are interpreted to be raw timeseries data of the multivariate dataset); and 
	identifying individual atomic events having a duration of a sub-interval of a time interval of the raw time series data (Johnstone, par. [0070], [0072], “replay an audio track (e.g., ambient noise) stored in the emotion file; and/or indicate a location of the emotion event, such as on a map or by rendering an address, building name, or space identifier stored in the emotion file.” Where the emotion events are interpreted as the individual atomic events. Further, par. [0010], “in response to detecting a trigger event at a first time, writing timeseries biosignal data, contained in the buffer and spanning a first period of time preceding the first time, to a raw data file in Block S120 and writing timeseries biosignal data, spanning a second period of time succeeding the first time, to the raw data file in Block S122.” Where the first period of time preceding the first time is interpreted as the duration of a sub-interval of a time interval of the raw time series data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Johnstone that teaches deriving and storing emotional conditions of humans in the field of human psychophysiological events into the combination of Guo that teaches a real-time warning method under a space-time dynamic mode of a sensor network, and Wang that teaches various systems, methods, and/or computer-program products, a multi-lingual device can be configured to receive verbal input. Additionally, this the ability to generate real-time alerts to a system.
The motivation for doing so would be to improve an emotion interpretation model for interpreting emotions from raw biosignal data over time as the system collects more emotion data and feedback from the user and/or from a population of users (Johnstone par. [0119]). 

As per claim 6, Guo, Wang, and Johnstone teach all the limitations as discussed in claim 5 above.  
Additionally, Johnstone teaches further comprising additionally determining the atomic event predicate by processing the raw time series data of the multivariate dataset (Johnstone, par. [0042], “derive emotions, emotion intensities, and/or emotion changes throughout an emotion event based on biosignal data contained in the raw (and annotated, augmented) data file;” Wherein the emotion event is interpreted as the additionally determining the atomic event predicate by processing the raw time series data of the multivariate dataset).  

As per claim 7, Guo and Wang teach all the limitations as discussed in claim 4 above.  
	Additionally, Johnstone teaches wherein the multivariate dataset comprises raw data (Johnstone, par. [0044], raw data); and 
the method further comprising learning a corresponding rule structure based on a labeling of the raw data (Johnstone, par. [0047]-[0048], “automatically identify significant changes in heart rate, heart rate variability, and/or skin temperature — depicted in the raw data file—that exceed threshold changes through the emotion event;” Wherein the identify significant changes in heart rate, heart rate variability, and/or skin temperature is interpreted as the learning the corresponding rule structure based on the labeling of the raw data. The exceed threshold changes can be interpreted as the corresponding rule structure. The heart rate, heart rate variability, and/or skin temperature ca be interpreted as the labeling of the raw data).
As per claim 8, Guo, Wang, and Johnstone teach all the limitations as discussed in claim 7 above.  
	Additionally, Johnstone teaches further comprising: ingesting temporal trajectories in the raw data of the multivariate dataset (Johnstone, figs. 4, 5A-C:S142, par. [0064]-[0066], “the emotion file viewer can render an emotion graph depicting a set of emotion axes and animate an avatar (e.g., an icon, temperature gradient) moving sequentially over regions of the emotion graph representing types and magnitude of the sequence of emotions specified in the emotion file,.” Where the emotion graph depicting a set of emotion axes and animate an avatar (e.g., an icon, temperature gradient) moving sequentially over regions of the emotion graph representing types and magnitude of the sequence of emotions specified in the emotion file is interpreted as the ingesting temporal trajectories in the raw data of the multivariate dataset. Where the sequence of emotions is represented in the graph as temporal trajectories, see fig. 4:S142); and 
storing the ingested temporal trajectories as time trajectories in an automatically chosen state space construction (Johnstone, figs. 3A-B, 4, 5A-C, par. [0056]-[0057], [0070], “replay an audio track (e.g., ambient noise) stored in the emotion file;” Where the replay an audio track is interpreted to be part of the  ingested temporal trajectories as time trajectories in an automatically chosen state space construction. The ingested data can have various emotion types, intensities, valence states, and/or arousal states represented in the emotion file. Where each type is interpreted as a state space construction. Further, par. [0082], “the user triggers the wearable device to record biosignal data stored in the local buffer—captured by the wearable device automatically during this emotion event—and to initiate generation of an emotion file for this emotion event.”).

As per claim 9, Guo and Wang teach all the limitations as discussed in claim 4 above.  
Additionally, Johnstone teaches further comprising identifying the at least one composite event by constructing a timeline of temporally related atomic events, along with their temporal relation (Johnstone, figs. 3A-B, 4, par. [0085], “retrieve a start time and end time of playback of the song title at the mobile device; and automatically trim the emotion file to this start time and end time.” Wherein the start time and end time of playback of the song title at the mobile device is interpreted as the timeline of temporally related atomic events, along with their temporal relation).  

As per claim 10, Guo, Wang, and Johnstone teach all the limitations as discussed in claim 9 above.  
	Additionally, Johnstone teaches further comprising: annotating the timeline based on the atomic event predicate (Johnstone, figs. 3A-B, par. [0092], “store a selection time of the virtual emotion capture button;” Wherein the selection time is interpreted as the annotating the timeline based on the atomic event predicate); and 
localizing one or more sub-intervals on the timeline corresponding to the atomic events (Johnstone, figs. 3A-B, par. [0092], “prompt the user to select an emotion capture duration (e.g., five, ten, 30, or 60 seconds from a dropdown menu;” Wherein the five, ten, 30, or 60 seconds from a dropdown menu is interpreted as the localizing one or more sub-intervals on the timeline corresponding to the atomic events).

As per claim 11, Guo, Wang, and Johnstone teach all the limitations as discussed in claim 10 above.  
Additionally, Wang teaches further comprising learning the durational event structure of the at least one composite event using the localized sub-intervals on the timeline in a supervised learning operation (Wang, par. [0080], [0264], [0270], “In some implementations, these indicators are gleaned by the video classification system 1912 using machine learning techniques applied to a number of training videos depicting the various types of complex events 1926” Wherein the machine learning techniques in interpreted to be a supervised learning operation).  

As per claim 12, Guo, Wang, and Johnstone teach all the limitations as discussed in claim 10 above.  
Additionally, Wang teaches further comprising learning the durational event structure of the at least one composite event using the localized sub-intervals on the timeline in a reinforcement learning operation (Wang, fig. 23, par. [0323], [0340]-[0341], “The adaptive or dynamic ontology system 2310 can enable a virtual personal assistant to, using machine learning, adapt ontologies so that new concepts and relationships can be developed or strengthened based on machine learning.” Where the virtual personal assistant is inherent to use the machine learning to reinforcement learning operation that localized new concepts and relationships in a sub-interval on the timeline).

	As per claim 16, Guo and Wang teach all the limitations as discussed in claim 15 above.  
However, it is noted that the combination of the prior arts of Guo and Wang do not explicitly teach “wherein the instructions cause the processor to perform additional acts, comprising: identifying the at least one composite event by constructing a timeline of temporally related atomic events, along with the temporal relations among the atomic events; annotating the timeline using the atomic event predicate; and localizing sub-intervals on the timeline corresponding to the temporally related atomic events.”
	On the other hand, in the same field of endeavor, Johnstone teaches wherein the instructions cause the processor to perform additional acts, comprising: identifying the at least one composite event by constructing a timeline of temporally related atomic events, along with the temporal relations among the atomic events (Johnstone, figs. 3A-B, 4, par. [0085], “retrieve a start time and end time of playback of the song title at the mobile device; and automatically trim the emotion file to this start time and end time.” Wherein the start time and end time of playback of the song title at the mobile device is interpreted as the timeline of temporally related atomic events, along with their temporal relation); 
	annotating the timeline using the atomic event predicate (Johnstone, figs. 3A-B, par. [0092], “store a selection time of the virtual emotion capture button;” Wherein the selection time is interpreted as the annotating the timeline based on the atomic event predicate); and 
	localizing sub-intervals on the timeline corresponding to the temporally related atomic events (Johnstone, figs. 3A-B, par. [0092], “prompt the user to select an emotion capture duration (e.g., five, ten, 30, or 60 seconds from a dropdown menu;” Wherein the five, ten, 30, or 60 seconds from a dropdown menu is interpreted as the localizing one or more sub-intervals on the timeline corresponding to the atomic events).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Johnstone that teaches deriving and storing emotional conditions of humans in the field of human psychophysiological events into the combination of Guo that teaches a real-time warning method under a space-time dynamic mode of a sensor network, and Wang that teaches various systems, methods, and/or computer-program products, a multi-lingual device can be configured to receive verbal input. Additionally, this the ability to generate real-time alerts to a system.
The motivation for doing so would be to improve an emotion interpretation model for interpreting emotions from raw biosignal data over time as the system collects more emotion data and feedback from the user and/or from a population of users (Johnstone par. [0119]).

As per claim 17, Guo and Wang teach all the limitations as discussed in claim 15 above.  
Additionally, Guo teaches wherein the atomic event predicate is based on a domain-specific knowledge (Guo, par. [0031], “domain knowledge definition characteristic based on the atomic event of ECA (Event-condition-action) rule” Wherein the domain knowledge definition characteristic is interpreted as the domain-specific knowledge);
	Additionally, Johnstone teaches the instructions cause the processor to perform additional acts comprising: identifying the temporally related atomic events by processing a raw timeseries data of the multivariate dataset (Johnstone, fig. 1, par. [0070], “detected user actions or activities, and/or other raw or derived timeseries data during the emotion event and stored in the emotion file.” Where the other raw or derived timeseries data is interpreted to being processed. The other raw or derived timeseries data are interpreted to be raw timeseries data of the multivariate dataset); and 
identifying individual atomic events having a duration of a sub-interval of a time interval of the raw time series data (Johnstone, par. [0070], [0072], “replay an audio track (e.g., ambient noise) stored in the emotion file; and/or indicate a location of the emotion event, such as on a map or by rendering an address, building name, or space identifier stored in the emotion file.” Where the emotion events are interpreted as the individual atomic events. Further, par. [0010], “in response to detecting a trigger event at a first time, writing timeseries biosignal data, contained in the buffer and spanning a first period of time preceding the first time, to a raw data file in Block S120 and writing timeseries biosignal data, spanning a second period of time succeeding the first time, to the raw data file in Block S122.” Where the first period of time preceding the first time is interpreted as the duration of a sub-interval of a time interval of the raw time series data).

As per claim 18, Guo, Wang, and Johnstone teach all the limitations as discussed in claim 17 above.  
	Additionally, Wang teaches wherein the multivariate dataset includes at least one of a video data set and an audio data set, and the instructions cause the processor to perform an additional act comprising (Wang, fig. 19, par. [0258], “Retrieval of Complex Video Events” Wherein the Complex Video Events is interpreted as the video data set. Further, par. [0259], “a simple event can be characterized by a small number of atomic events and/or other detected elements, such as scenes, actors (e.g., people or other living things), objects, audio, and/or text.” Where the audio is interpreted as the audio data set. Furthermore, fig. par. [0537], “A computer-readable medium and computer-program products may have stored thereon code and/or machine-executable instructions that may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a class, or any combination of instructions, data structures, or program statements.”): 
learning the durational event structure of the at least one composite event using the localized sub-intervals on the time line in a reinforcement learning operation (Wang, par. [0080], [0264], [0270], “In some implementations, these indicators are gleaned by the video classification system 1912 using machine learning techniques applied to a number of training videos depicting the various types of complex events 1926” Wherein the machine learning techniques in interpreted to be a supervised learning operation).

As per claim 19, Guo, Wang, and Johnstone teach all the limitations as discussed in claim 17 above.  
Additionally, Wang teaches wherein the instructions cause the processor to perform an additional act comprising: learning the durational event structure of the at least one composite event using the localized sub-intervals on the timeline in a supervised learning operation (Wang, fig. 23, par. [0323], [0340]-[0341], “The adaptive or dynamic ontology system 2310 can enable a virtual personal assistant to, using machine learning, adapt ontologies so that new concepts and relationships can be developed or strengthened based on machine learning.” Where the virtual personal assistant is inherent to use the machine learning to reinforcement learning operation that localized new concepts and relationships in a sub-interval on the timeline).

7.	Claims 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Guo et al. (CN 102790981 A) in view of Wang et al. (US 20180314689 A1) in further view of Visweswariah et al. (US 20200275875 A1).

As per claim 14, Guo and Wang teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior arts of Guo and Wang do not explicitly teach “wherein: the at least one composite event comprises a failure of an electrical grid; and 	the temporally related atomic events include sensor data provided by one or more components of the electrical grid.”
	On the other hand, in the same field of endeavor, Visweswariah teaches wherein: the at least one composite event comprises a failure of an electrical grid (Visweswariah, par. [0093], “failures of the electrical grid”); and 
	the temporally related atomic events include sensor data provided by one or more components of the electrical grid (Visweswariah, fig. 20, par. [0189], “prediction failures and/or potential failures of wind turbines is discussed. In step 2002, the communication module 502 receives historical sensor data, failure data, and asset data of any number of components of any number of electrical assets.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Visweswariah that teaches receiving historical wind turbine failure data and asset data from SCADA systems into the combination of Guo that teaches a real-time warning method under a space-time dynamic mode of a sensor network, and Wang that teaches various systems, methods, and/or computer-program products, a multi-lingual device can be configured to receive verbal input. Additionally, this the ability to generate real-time alerts to a system.
The motivation for doing so would be to increased accuracy of prediction of future failures compounds problems (Visweswariah par. [0003]). 

Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tang et al. (US 10902337 B1), teaches a method and a device of trajectory outlier detection.
	Bhattacharyya et al. (US 20200285997 A1), teaches determining anomalous operation of a system.
	Banka et al. (US 20120197856 A1), teaches a system includes a sensor-data-collection network layer including multiple sensors.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157